In an action, inter alia, to recover damages for breach of contract, the plaintiffs appeal from an order of the Supreme Court, Kings County (I. Aronin, J.), dated June 9, 1993, which, inter alia, granted the defendants’ cross motion for summary judgment dismissing the complaint on res judicata and collateral estoppel grounds.
Ordered that the order is affirmed, with costs.
All of the causes of action raised by the plaintiff in this action were either raised and determined in the prior Civil Court proceeding, or could have been raised therein. Thus, the court properly dismissed the action on res judicata and collateral estoppel grounds (see, D’Arata v New York Cent. Mut. Fire Ins. Co., 76 NY2d 659; O’Brien v City of Syracuse, 54 NY2d 353; Murphy v Town of Southampton, 168 AD2d 545). Mangano, P. J., Lawrence, Copertino, Krausman and Gold-stein, JJ., concur.